UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Exact Name of Registrant as specified in its charter State or other Jurisdiction of Incorporation IRS Employer Identification Number 1-12609 PG&E Corporation California 94-3234914 1-2348 Pacific Gas and Electric Company California 94-0742640 Pacific Gas and Electric Company 77 Beale Street P.O. Box 770000 San Francisco, California 94177 PG&E Corporation One Market, Spear Tower Suite 2400 San Francisco, California 94105 Address of principal executive offices, including zip code Pacific Gas and Electric Company (415) 973-7000 PG&E Corporation (415) 267-7000 Registrant's telephone number, including area code Indicate by check mark whether each registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) have been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. PG&E Corporation: [X] Large accelerated filer [] Accelerated Filer [] Non-accelerated filer [] Smaller reporting company Pacific Gas and Electric Company: [] Large accelerated filer [] Accelerated Filer [X] Non-accelerated filer [] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). PG&E Corporation: [] Yes [X] No Pacific Gas and Electric Company: [] Yes [X] No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock Outstanding as of August 1, 2008: PG&E Corporation 358,556,042 shares (excluding 24,665,500 shares held by a wholly owned subsidiary) Pacific Gas and Electric Company 283,856,022 PG&E CORPORATION AND PACIFIC GAS AND ELECTRIC COMPANY, FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2008 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PG&E Corporation Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 6 Pacific Gas and Electric Company Condensed Consolidated Statements of Income 7 Condensed Consolidated Balance Sheets 8 Condensed Consolidated Statements of Cash Flows 10 NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: Organization and Basis of Presentation 11 NOTE 2: New and Significant Accounting Policies 11 NOTE 3: Regulatory Assets, Liabilities, and Balancing Accounts 14 NOTE 4: Debt 17 NOTE 5: Shareholders' Equity 18 NOTE 6: Earnings Per Common Share 19 NOTE 7: Derivatives and Hedging Activities 20 NOTE 8: Fair Value Measurements 21 NOTE 9: Related Party Agreements and Transactions 25 NOTE 10: Resolution of Remaining Chapter 11 Disputed Claims 26 NOTE 11: Commitments and Contingencies 26 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview 33 Forward-Looking Statements 35 Results of Operations 37 Liquidity and Financial Resources 43 Contractual Commitments 47 Capital Expenditures 48 Off-Balance Sheet Arrangements 50 Contingencies 51 Regulatory Matters 51 Risk Management Activities 53 Critical Accounting Policies 55 New Accounting Policies 56 Accounting Pronouncements Issued But Not Yet Adopted 57 Environmental Matters 57 Tax Matters 59 Legal Matters 59 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 60 ITEM 4. CONTROLS AND PROCEDURES 60 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 60 ITEM 1A. RISK FACTORS 60 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 61 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 61 ITEM 5. OTHER INFORMATION 63 ITEM 6. EXHIBITS 64 SIGNATURES 65 2 PART I.FINANCIAL INFORMATION ITEM 1: CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (in millions, except per share amounts) 2008 2007 2008 2007 Operating Revenues Electric $ 2,645 $ 2,359 $ 5,159 $ 4,534 Natural gas 933 828 2,152 2,009 Total operating revenues 3,578 3,187 7,311 6,543 Operating Expenses Cost of electricity 1,097 884 2,124 1,607 Cost of natural gas 487 396 1,262 1,150 Operating and maintenance 991 922 2,027 1,842 Depreciation, amortization, and decommissioning 419 430 821 860 Total operating expenses 2,994 2,632 6,234 5,459 Operating Income 584 555 1,077 1,084 Interest income 33 37 59 89 Interest expense (185 ) (185 ) (372 ) (375 ) Other income, net 1 10 3 14 Income Before Income Taxes 433 417 767 812 Income tax provision 140 148 250 287 Net Income $ 293 $ 269 $ 517 $ 525 Weighted Average Common Shares Outstanding, Basic 356 350 355 350 Weighted Average Common Shares Outstanding, Diluted 357 352 356 352 Net Earnings Per Common Share, Basic $ 0.80 $ 0.75 $ 1.42 $ 1.46 Net Earnings Per Common Share, Diluted $ 0.80 $ 0.74 $ 1.42 $ 1.45 Dividends Declared Per Common Share $ 0.39 $ 0.36 $ 0.78 $ 0.72 See accompanying Notes to the Condensed Consolidated Financial Statements. 3 PG&E CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance At (in millions) June 30, 2008 December 31, 2007 ASSETS Current Assets Cash and cash equivalents $ 297 $ 345 Restricted cash 1,322 1,297 Accounts receivable: Customers (net of allowance for doubtful accounts of $59 million in 2008 and $58 million in 2007) 2,417 2,349 Regulatory balancing accounts 1,357 771 Inventories: Gas stored underground and fuel oil 251 205 Materials and supplies 177 166 Income taxes receivable 52 61 Prepaid expenses and other 469 255 Total current assets 6,342 5,449 Property, Plant, and Equipment Electric 26,693 25,599 Gas 9,860 9,620 Construction work in progress 1,432 1,348 Other 17 17 Total property, plant, and equipment 38,002 36,584 Accumulated depreciation (13,297 ) (12,928 ) Net property, plant, and equipment 24,705 23,656 Other Noncurrent Assets Regulatory assets 4,300 4,459 Nuclear decommissioning funds 1,914 1,979 Other 1,351 1,089 Total other noncurrent assets 7,565 7,527 TOTAL ASSETS $ 38,612 $ 36,632 See accompanying Notes to the Condensed Consolidated Financial Statements. 4 PG&E CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance At (in millions, except share amounts) June 30, 2008 December 31, 2007 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Short-term borrowings $ 156 $ 519 Long-term debt, classified as current 600 - Energy recovery bonds, classified as current 362 354 Accounts payable: Trade creditors 1,133 1,067 Disputed claims and customer refunds 1,588 1,629 Regulatory balancing accounts 924 673 Other 388 394 Interest payable 744 697 Income taxes payable 12 - Deferred income taxes 228 - Other 1,926 1,374 Total current liabilities 8,061 6,707 Noncurrent Liabilities Long-term debt 7,721 8,171 Energy recovery bonds 1,409 1,582 Regulatory liabilities 5,185 4,448 Asset retirement obligations 1,614 1,579 Income taxes payable 230 234 Deferred income taxes 3,178 3,053 Deferred tax credits 96 99 Other 1,969 1,954 Total noncurrent liabilities 21,402 21,120 Commitments and Contingencies Preferred Stock of Subsidiaries 252 252 Preferred Stock Preferred stock, no par value, authorized 80,000,000 shares, $100 par value, authorized 5,000,000 shares, none issued - - Common Shareholders' Equity Common stock, no par value, authorized 800,000,000 shares, issued 381,076,783 common and 1,392,583 restricted shares in 2008 and issued 378,385,151 common and 1,261,125 restricted shares in 2007 6,211 6,110 Common stock held by subsidiary, at cost, 24,665,500 shares (718 ) (718 ) Reinvested earnings 3,389 3,151 Accumulated other comprehensive income 15 10 Total common shareholders' equity 8,897 8,553 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 38,612 $ 36,632 See accompanying Notes to the Condensed Consolidated Financial Statements. 5 PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, (in millions) 2008 2007 Cash Flows From Operating Activities Net income $ 517 $ 525 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, decommissioning, and allowance for equity funds used during construction 870 914 Deferred income taxes and tax credits, net 346 102 Other changes in noncurrent assets and liabilities 493 130 Gain on sale of assets - (1 ) Effect of changes in operating assets and liabilities: Accounts receivable (68 ) 142 Inventories (57 ) (22 ) Accounts payable 121 (214 ) Income taxes receivable/payable 21 (61 ) Regulatory balancing accounts, net (351 ) (483 ) Other current assets 431 273 Other current liabilities (79 ) (46 ) Other (3 ) (23 ) Net cash provided by operating activities 2,241 1,236 Cash Flows From Investing Activities Capital expenditures (1,712 ) (1,320 ) Proceeds from sale of assets 12 8 Increase in restricted cash (7 ) (13 ) Proceeds from nuclear decommissioning trust sales 636 548 Purchases of nuclear decommissioning trust investments (665 ) (606 ) Net cash used in investing activities (1,736 ) (1,383 ) Cash Flows From Financing Activities Repayments under accounts receivable facility and working capital facility (250 ) (300 ) (Repayment) issuance of commercial paper, net of $1 million discount in 2008 and $2 million in 2007 (114 ) 109 Proceeds from issuance of long-term debt, net of premium, discount, and issuance costs of $2 million in 2008 and $10 million in 2007 598 690 Long-term debt matured, redeemed, or repurchased (454 ) - Rate reduction bonds matured - (143 ) Energy recovery bonds matured (165 ) (160 ) Common stock issued 82 89 Common stock dividends paid (267 ) (242 ) Other 17 14 Net cash (used in) provided by financing activities (553 ) 57 Net change in cash and cash equivalents (48 ) (90 ) Cash and cash equivalents at January 1 345 456 Cash and cash equivalents at June 30 $ 297 $ 366 Supplemental disclosures of cash flow information Cash paid for: Interest (net of amounts capitalized) $ 260 $ 239 Income taxes paid (refunded), net (60 ) 282 Supplemental disclosures of noncash investing and financing activities Common stock dividends declared but not yet paid $ 140 $ 128 Capital expenditures financed through accounts payable 180 120 See accompanying Notes to the Condensed Consolidated Financial Statements. 6 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (in millions) 2008 2007 2008 2007 Operating Revenues Electric $ 2,645 $ 2,359 $ 5,159 $ 4,534 Natural gas 933 828 2,152 2,009 Total operating revenues 3,578 3,187 7,311 6,543 Operating Expenses Cost of electricity 1,097 884 2,124 1,607 Cost of natural gas 487 396 1,262 1,150 Operating and maintenance 991 921 2,027 1,840 Depreciation, amortization, and decommissioning 418 430 820 859 Total operating expenses 2,993 2,631 6,233 5,456 Operating Income 585 556 1,078 1,087 Interest income 33 35 57 83 Interest expense (178 ) (178 ) (358 ) (360 ) Other income, net 7 15 26 24 Income Before Income Taxes 447 428 803 834 Income tax provision 134 154 254 299 Net Income 313 274 549 535 Preferred stock dividend requirement 4 4 7 7 Income Available for Common Stock $ 309 $ 270 $ 542 $ 528 See accompanying Notes to the Condensed Consolidated Financial Statements. 7 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance At (in millions) June 30, 2008 December 31, 2007 ASSETS Current Assets Cash and cash equivalents $ 69 $ 141 Restricted cash 1,322 1,297 Accounts receivable: Customers (net of allowance for doubtful accounts of $59 million in 2008 and $58 million in 2007) 2,417 2,349 Related parties - 6 Regulatory balancing accounts 1,357 771 Inventories: Gas stored underground and fuel oil 251 205 Materials and supplies 177 166 Income taxes receivable - 15 Prepaid expenses and other 468 252 Total current assets 6,061 5,202 Property, Plant, and Equipment Electric 26,693 25,599 Gas 9,860 9,620 Construction work in progress 1,432 1,348 Total property, plant, and equipment 37,985 36,567 Accumulated depreciation (13,282 ) (12,913 ) Net property, plant, and equipment 24,703 23,654 Other Noncurrent Assets Regulatory assets 4,300 4,459 Nuclear decommissioning funds 1,914 1,979 Related parties receivable 27 23 Other 1,260 993 Total other noncurrent assets 7,501 7,454 TOTAL ASSETS $ 38,265 $ 36,310 See accompanying Notes to the Condensed Consolidated Financial Statements. 8 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance At (in millions, except share amounts) June 30, 2008 December 31, 2007 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Short-term borrowings $ 156 $ 519 Long-term debt, classified as current 600 - Energy recovery bonds, classified as current 362 354 Accounts payable: Trade creditors 1,133 1,067 Disputed claims and customer refunds 1,588 1,629 Related parties 24 28 Regulatory balancing accounts 924 673 Other 373 370 Interest payable 744 697 Income taxes payable 42 - Deferred income taxes 234 4 Other 1,740 1,200 Total current liabilities 7,920 6,541 Noncurrent Liabilities Long-term debt 7,441 7,891 Energy recovery bonds 1,409 1,582 Regulatory liabilities 5,185 4,448 Asset retirement obligations 1,614 1,579 Income taxes payable 82 103 Deferred income taxes 3,214 3,104 Deferred tax credits 96 99 Other 1,863 1,838 Total noncurrent liabilities 20,904 20,644 Commitments and Contingencies Shareholders' Equity Preferred stock without mandatory redemption provisions: Nonredeemable, 5.00% to 6.00%, outstanding 5,784,825 shares 145 145 Redeemable, 4.36% to 5.00%, outstanding 4,534,958 shares 113 113 Common stock, $5 par value, authorized 800,000,000 shares, issued 283,856,022 shares in 2008 and issued 282,916,485 shares in 2007 1,419 1,415 Common stock held by subsidiary, at cost, 19,481,213 shares (475 ) (475 ) Additional paid-in capital 2,269 2,220 Reinvested earnings 5,952 5,694 Accumulated other comprehensive income 18 13 Total shareholders' equity 9,441 9,125 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 38,265 $ 36,310 See accompanying Notes to the Condensed Consolidated Financial Statements. 9 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, (in millions) 2008 2007 Cash Flows From Operating Activities Net income $ 549 $ 535 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, decommissioning and allowance for equity funds used during construction 870 913 Deferred income taxes and tax credits, net 316 101 Other changes in noncurrent assets and liabilities 480 129 Gain on sale of assets - (1 ) Effect of changes in operating assets and liabilities: Accounts receivable (66 ) 143 Inventories (57 ) (22 ) Accounts payable 123 (221 ) Income taxes receivable/payable 57 (59 ) Regulatory balancing accounts, net (351 ) (483 ) Other current assets 429 271 Other current liabilities (73 ) (48 ) Other (3 ) (23 ) Net cash provided by operating activities 2,274 1,235 Cash Flows From Investing Activities Capital expenditures (1,712 ) (1,320 ) Proceeds from sale of assets 12 8 Increase in restricted cash (7 ) (13 ) Proceeds from nuclear decommissioning trust sales 636 548 Purchases of nuclear decommissioning trust investments (665 ) (606 ) Net cash used in investing activities (1,736 ) (1,383 ) Cash Flows From Financing Activities Repayments under accounts receivable facility and working capital facility (250 ) (300 ) (Repayment) issuance of commercial paper, net of discount of $1 million in 2008 and $2 million in 2007 (114 ) 109 Proceeds from issuance of long-term debt, net of premium, discount, and issuance costs of $2 million in 2008 and $10 million in 2007 598 690 Long-term debt matured, redeemed, or repurchased (454 ) - Rate reduction bonds matured - (143 ) Energy recovery bonds matured (165 ) (160 ) Equity infusion 50 200 Common stock dividends paid (284 ) (254 ) Preferred stock dividends paid (7 ) (7 ) Other 16 21 Net cash (used in) provided by financing activities (610 ) 156 Net change in cash and cash equivalents (72 ) 8 Cash and cash equivalents at January 1 141 70 Cash and cash equivalents at June 30 $ 69 $ 78 Supplemental disclosures of cash flow information Cash paid for: Interest (net of amounts capitalized) $ 246 $ 226 Income taxes paid (refunded), net (60 ) 299 Supplemental disclosures of noncash investing and financing activities Capital expenditures financed through accounts payable $ 180 $ 120 See accompanying Notes to the Condensed Consolidated Financial Statements. 10 NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: ORGANIZATION AND BASIS OF PRESENTATION PG&E Corporation is a holding company whose primary purpose is to hold interests in energy-based businesses.PG&E Corporation conducts its business principally through Pacific Gas and Electric Company (“Utility”), a public utility operating in northern and central California.The Utility engages in the businesses of electricity and natural gas distribution; electricity generation, procurement, and transmission; and natural gas procurement, transportation, and storage.The Utility is primarily regulated by the California Public Utilities Commission (“CPUC”) and the Federal Energy Regulatory Commission (“FERC”). This Quarterly Report on Form 10-Q is a combined report of PG&E Corporation and the Utility.Therefore, the Notes to the unaudited Condensed Consolidated Financial Statements apply to both PG&E Corporation and the Utility.PG&E Corporation's Condensed Consolidated Financial Statements include the accounts of PG&E Corporation, the Utility, and other wholly owned and controlled subsidiaries.The Utility's Condensed Consolidated Financial Statements include its accounts and those of its wholly owned and controlled subsidiaries and variable interest entities for which it is subject to a majority of the risk of loss or gain.All intercompany transactions have been eliminated from the Condensed Consolidated Financial Statements. The accompanying unaudited Condensed Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and in accordance with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”) and therefore do not contain all of the information and footnotes required by GAAP and the SEC for annual financial statements.The information at December 31, 2007 in both PG&E Corporation and the Utility's Condensed Consolidated Balance Sheets included in this quarterly report was derived from the audited Consolidated Balance Sheets incorporated by reference into their combined Annual Report on Form 10-K for the year ended December 31, 2007.PG&E Corporation and the Utility’s combined Annual Report on Form 10-K for the year ended December 31, 2007, together with the information incorporated by reference into such report, is referred to in this Quarterly Report on Form 10-Q as the “2007 Annual Report.” Except for the new and significant accounting policies described in Note 2 below, the accounting policies used by PG&E Corporation and the Utility are discussed in Notes 1 and 2 of the Notes to the Consolidated Financial Statements in the 2007 Annual Report. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions.These estimates and assumptions affect the reported amounts of revenues, expenses, assets and liabilities, and the disclosure of contingencies.A change in management's estimates or assumptions could have a material impact on PG&E Corporation and the Utility's financial condition and results of operations during the period in which such change occurred.As these estimates and assumptions involve judgments on a wide range of factors, including future regulatory decisions and economic conditions that are difficult to predict, actual results may differ materially from these estimates.PG&E Corporation and the Utility's Condensed Consolidated Financial Statements reflect all adjustments management believes are necessary for the fair presentation of their financial condition and results of operations for the periods presented.Interim period results of operations are not necessarily indicative of the results of operations for the full year. This quarterly report should be read in conjunction with PG&E Corporation and the Utility's Consolidated Financial Statements and Notes to the Consolidated Financial Statements in the 2007 Annual Report. NOTE 2: NEW AND SIGNIFICANT ACCOUNTING POLICIES Fair Value Measurements On January 1, 2008, PG&E Corporation and the Utility adopted the provisions of Statement of Financial Accounting Standards (“SFAS”) No. 157, “Fair Value Measurements” (“SFAS No. 157”), which defines fair value, establishes criteria when measuring fair value, and expands disclosures about fair value measurements.SFAS No. 157 defines fair value as “the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date,” or the “exit price.”Accordingly, an entity must now determine the fair value of an asset or liability based on the assumptions that market participants would use in pricing the asset or liability, not those of the reporting entity itself.Additionally, SFAS No. 157 establishes a fair value hierarchy which gives precedence to fair value measurements calculated using observable inputs to those using unobservable inputs.SFAS No. 157 requires entities to disclose financial 11 fair-valued instruments according to the hierarchy in each reporting period after implementation.The provisions of SFAS No. 157 have been deferred to fiscal years beginning after November 15, 2008 for nonrecurring, nonfinancial instruments shown at fair value. See Note 8 for further discussion and the impact to the financial statements of implementation of SFAS No. 157 and fair value measurements. Fair Value Option On January 1, 2008, PG&E Corporation and the Utility adopted the provisions of SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS No. 159”).SFAS No. 159 establishes a fair value option under which entities can elect to report certain financial assets and liabilities at fair value with changes in fair value recognized in earnings.PG&E Corporation and the Utility did not elect the fair value option for any assets or liabilities as of June 30, 2008; therefore, the adoption of SFAS No. 159 did not impact the Condensed Consolidated Financial Statements. Amendment of Financial Accounting Standards Board Interpretation No. 39 On January 1, 2008, PG&E Corporation and the Utility adopted the provisions of Financial Accounting Standards Board (“FASB”) Staff Position on Interpretation 39, “Amendment of FASB Interpretation No. 39” (“FIN 39-1”).Under FIN 39-1, a reporting entity is permitted to offset the cash collateral paid or cash collateral received against the fair value amounts recognized for derivative instruments executed with the same counterparty under a master netting arrangement.The provisions of FIN 39-1 are applied retrospectively.See Note 7 for further discussion of FIN 39-1. Share-Based Compensation PG&E Corporation and the Utility account for share-based compensation awards in accordance with the provisions of SFAS No. 123R, “Share-Based Payment” (“SFAS No. 123R”), using the modified prospective application method, which requires that compensation cost be recognized for all share-based payment awards, including unvested stock options, based on the grant date fair value.SFAS No. 123R requires that an estimate of future forfeitures be made and that compensation cost be recognized only for share-based payment awards that are expected to vest. PG&E
